Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 2/25/2022 have been entered and fully considered.  Claims 1, 11, 14, 15, 17-20, 22, 24, 25 and 30 are amended, claims 2, 5, 6, 9, 10, 12, 13 and 26-28 are canceled, and claims 1, 3, 4, 7, 8, 11, 14-25, 29 and 30 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 4, 7, 8, 11, 14-21, 23-25 and 29 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.
Applicant's arguments and amendments regarding claims 22 and 30 have been fully considered, therefore claim rejection under 35 U.S.C. 103 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, 14-17, 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2013/0260795 A1), hereinafter Papakipos, in view of Rodriguez (US 2014/0106710 A1), further in view of Iino et al. (US 2004/0093620 A1), hereinafter Iino. 

a method (Figure 3) comprising:
receiving, at a mobile device at a first location, a wireless message (Figure 3 and Paragraphs 0026 and 0030; a location recommendation process hosted by one or more computing devices of the social-networking system; a first user's mobile device may receive from a remote data store a set of locations and corresponding social contacts, places or advertisement at the user's current location [interpreted as first location]),
wherein the wireless message comprises (i) message content (Figure 3 and Paragraph 0026; a first user's mobile device may receive from a remote data store a set of locations and corresponding social contacts, places or advertisement [advertisement is interpreted as message content in the wireless message].  Paragraphs 0030; the location recommendation process may access the data store and transmit a set of location comprising one or more locations of the list of locations, and corresponding social contacts, places or advertisements, and corresponding affinity score to the first user) and (ii) first location data for a second location (Figure 3 and Paragraphs 0026 and 0030; a first user's mobile device may receive from a remote data store a set of locations),
wherein the message content corresponds to the second location (Figure 3 and Paragraph 0026; the location recommendation process may access location database 104 for a list of locations within a pre-determined distance (e.g., two miles) from the first user's current location; thus the message [such as the advertisement] corresponds to a second location), and
wherein the first location is different than the second location (Figure 3 and Paragraph 0026; the current location of the first user's mobile device [interprets as the ;
determining, at the mobile device at a third location, the second location data (Figure 3 and Paragraph 0039; sensor hub can continue to record locations of the first user every five minutes, and determine whether the first user has entered one or more regions defined by the radius of each location); and
determining, at the mobile device, whether to present a message indicative of the message content to the user of the mobile device (Figure 3 and Paragraph 0039; the special-purpose client application can present the first user a web page to check in the place corresponding to location 420 (the coffee shop). For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop) based at least in part on the comparison of the first location data and the second location data (Figure 3 and Paragraph 0039; if the sensor hub determines that the user has entered the region defined by the radius for location 420 (the coffee shop)).
Papakipos may not specifically teach wherein the broadcast wireless message is received by at least a second mobile device, wherein the broadcast wireless message; determining, at the mobile device at a third location, a second ambient signal data.  In an analogous art, Rodriguez teaches wherein the broadcast wireless message is received by at least a second mobile device (Paragraph 0148; devices to broadcast ambient information to all surrounding devices, thus no particular devices are identified in the broadcast), wherein the broadcast wireless message (Paragraph 0148; devices to broadcast their GPS, accelerometer, and ambient audio-based information, for other ; determining, at the mobile device at a third location, a second ambient signal data; comparing, at the mobile device, the first ambient signal data and the second ambient signal data (Paragraph 0148; if two devices find that their GPS, accelerometer, and ambient audio data match, the stored rules may automatically associate the two devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos and Rodriguez because it would provide novel and useful ways to utilize context information of smartphones (Rodriguez, Paragraph 0006).
The combination of Papakipos and Rodriguez may not specifically teach wherein the broadcast wireless message comprises (i) message content and (ii) first ambient signal data for a second location, wherein the message content corresponds to the second location; wherein the first location is different from the second location; determining at the mobile device, whether to present a message indicative of the message content to the user based at least in part on the comparison of the first ambient signal data and the second ambient signal data.  In an analogous art, Iino teaches wherein the broadcast wireless message (Figures 4, 6 and Paragraph 0053; receive digital broadcast signals) comprises (i) message content (Figures 4, 6 and Paragraphs 0054 and 0062; receive and decode the broadcast signal, including a program and program-related information and related advertisement program) and (ii) first ambient signal data for a second location (Figures 4, 6 and Paragraphs 0047 and 0054; the received program information may also include program guidance position data indicates latitudes and longitudes where the program and the advertisement is to be displayed), wherein the message content corresponds to the second location ; wherein the first location is different from the second location (Figures 6 and 7; the location indicated in the received program and advertisement is different from current location of the mobile device); determining at the mobile device, whether to present a message indicative of the message content to the user based at least in part on the comparison of the first ambient signal data and the second ambient signal data (Figure 7 and Paragraph 0065; detect current position data, Paragraphs 0066 and 0067; search through a program management table for retrieving an entry of program data which provides guidance on the closest position from the current position that within predetermined distance R to the location data in the program table, and Paragraph 0068; display the program and advertisement based on the retrieve program storage area data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos, Rodriguez and Iino because it is necessary to construct a database which allows easy retrieval of the stored advertisement information based on positional information (Iino, Paragraph 0006).

Regarding claim 3, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Rodriguez teaches wherein the first ambient signal data comprises a first plurality of ambient signal levels for a plurality of ambient signal types and the second ambient signal data comprises a second plurality of ambient signal levels for the plurality of ambient signal types (Paragraph , and wherein comparing, at the mobile device, the first ambient signal data and the second ambient signal data comprises comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels (Paragraph 0148; other devices determine their own GPS, accelerometer, and ambient data at their location.  Rules may specify that pairing not occur until certain conditions are met, such as both accelerometers simultaneously reporting acceleration above a threshold value, if two devices find that their GPS, accelerometer, and ambient audio data match, the stored rules may automatically associate the two devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos and Rodriguez because it would provide novel and useful ways to utilize context information of smartphones (Rodriguez, Paragraph 0006).

Regarding claim 4, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 3, as described above.  Further, Papakipos teaches presenting the message indicative of the message content (Figure 3 and Paragraph 0039; the special-purpose client application can present the first user a web page to check in the place corresponding to location 420 (the coffee shop). For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop).
based on an aggregate ambient signal comparison value exceeding a threshold (Paragraph 0148; rules may specify that pairing not occur until certain conditions are met, such as both accelerometers simultaneously reporting acceleration above a threshold value), the aggregate ambient signal comparison value resulting from comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels (Paragraph 0148; other devices determine their own GPS, accelerometer, and ambient data at their location.  Rules may specify that pairing not occur until certain conditions are met, such as both accelerometers simultaneously reporting acceleration above a threshold value, if two devices find that their GPS, accelerometer, and ambient audio data match, the stored rules may automatically associate the two devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos and Rodriguez because it would provide novel and useful ways to utilize context information of smartphones (Rodriguez, Paragraph 0006).

Regarding claim 7, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Iino teaches wherein the first signal data serves as a destination address for the wireless broadcast message (Figures 4 and 6 and Paragraph 0047; each of the program management tables LA, LB, and LC respectively contains program identification data ia, ib, and ic, which enables identification of each program data A, B, and C in broadcast signals, program guidance position data pa, pb, and pc, which respectively indicates the geographical position 

Regarding claim 8, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Papakipos teaches presenting the message indicative of the message content only if a match is determined (Figure 3 and Paragraph 0039; the special-purpose client application can present the first user a web page to check in the place corresponding to location 420 (the coffee shop). For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop).  
In addition, Iino teaches match between the first ambient signal data and the second ambient signal data (Figure 7 and Paragraph 0065; detect current position data, Paragraphs 0066 and 0067; search through a program management table for retrieving an entry of program data which provides guidance on the closest position from the current position that within predetermined distance R to the location data in the program table, and Paragraph 0068; display the program and advertisement based on the retrieve program storage area data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos, Rodriguez and Iino because it is necessary to construct a database which allows easy retrieval of the stored advertisement information based on positional information (Iino, Paragraph 0006).

Regarding claim 14, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Rodriguez teaches wherein the second ambient signal data comprises a set of previously surveyed ambient signal data associated with the second location (Paragraph 0003; computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc.), wherein the set of previously surveyed ambient signal data comprises data from at least one ambient signal from the group consisting of: magnetic field direction, magnetic field intensity, magnetic field relative change, light intensity, WiFi, service set identifier (SSID), 3G, 4G, and 5G (Paragraph 0003; computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos and Rodriguez because it would provide novel and useful ways to utilize context information of smartphones (Rodriguez, Paragraph 0006).

Regarding claim 15, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Papakipos teaches receiving a second broadcast wireless message comprising third signal data (Figure 3 and Paragraphs 0026 and 0030; a location recommendation process hosted by one or more computing devices of the social-networking system; a first user's mobile device may receive from a remote data store a set of locations and corresponding social contacts, places or advertisement), responsive to determining that the first location data does not match the second location data, filtering out the second broadcast wireless message (Figure 3 and Paragraph 0039; when the sensor hub determines that the user has not entered the region defined by the radius for location 420, can continue to record the first user's locations every five minutes while the one or more processors of the mobile device are at the sleep state).
In addition, Iino teaches determining that he second ambient signal data does not match the third ambient signal data (Figure 7 and Paragraph 0065; detect current position data, Paragraphs 0066 and 0067; search through a program management table for retrieving an entry of program data which provides guidance on the closest position from the current position that is not within predetermined distance R to the location data in the program table, and Paragraph 0069; do not display the program and advertisement based on the retrieve program storage area data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos, Rodriguez and Iino because it is necessary to construct a database which allows easy retrieval of the stored advertisement information based on positional information (Iino, Paragraph 0006)..

determining an acceptable match between the first signal data and the second signal data based on the comparison of the first signal data and the second signal data (Figure 3 and Paragraph 0039; if the sensor hub determines that the user has entered the region defined by the radius for location 420 (the coffee shop)); and responsive to determining the acceptable, causing the message indicative of the message content to be presented to the user of the mobile device (Figure 3 and Paragraph 0039; Figure 3 and Paragraph 0039; the special-purpose client application can present the first user a web page to check in the place corresponding to location 420 (the coffee shop). For example, the special-purpose client application can present to the first user an advertisement (e.g., a coupon) for the coffee shop), wherein the message indicative of the message content comprises the message content (Figure 3 and Paragraph 0039; present the advertisement for the coffee shop).
In addition, Iino teaches determining an acceptable match between the first ambient signal data and the second ambient signal data based on the comparison of the first ambient signal data and the second ambient signal data (Figure 7 and Paragraph 0065; detect current position data, Paragraphs 0066 and 0067; search through a program management table for retrieving an entry of program data which provides guidance on the closest position from the current position that within predetermined distance R to the location data in the program table, and Paragraph 0068; display the program and advertisement based on the retrieve program storage area data).  Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding claim 17, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Rodriguez teaches time interval data representative of a time interval when the first ambient signal data for the second location is unique with respect to the second location (Paragraphs 0003; information can include physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc.), wherein determining the second ambient signal data comprises sensing the second ambient signal data using a sensor device and recording a time value for the second ambient signal data (Paragraphs 0003, 0032 and 0148; a first smartphone obtains one or more context parameters from one or more of its sensors (physical or logical). These parameters may comprise, by way of example and not limitation: date and/or time of day, information based on audio recently sampled by the smartphone, information based on visual stimulus recently sensed by the smartphone, sensed radio transmissions, sensed RFID data, orientation sensor data, sensed magnetometer data, sensed accelerometer data, barometric sensor data, audio/visual/activity classification data, etc. ), wherein comparing the first ambient signal data and the second ambient signal data comprises comparing the time value for the second ambient signal data with the time interval data in the wireless message (Paragraphs 0003, 0032 and 0148; rules may specify that 

Regarding claim 19, claim 19 recites similar features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Papakipos teaches a mobile device (Figure 2; mobile device) comprising: 
a user interface (Figure 2 and Paragraph 0022; graphical user interface); 
a processor (Figure 2 and Paragraph 0023; one or more processors); and 
a non-transitory computer-readable medium storing instructions operative when executed by the processor to cause the mobile device (Figure 2 and Paragraph 0040; processor 602 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 602 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 604, or storage 606).

Regarding claim 29, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Papakipos teaches determining whether to present the message indicative of the message content at a user interface of the mobile device (Figure 3 and Paragraph 0039; the special-purpose client application 

Regarding claim 30, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  Further, Rodriguez teaches wherein the wireless message comprises a destination address of a mobile device of the user (Paragraph 0148; devices to broadcast their GPS, accelerometer, and ambient audio-based information, for other devices to receive, thus in order for a message to be broadcasted, certain destination address is required even though any specific mobile device identifier may not be identified), the destination address comprising the first ambient signal level for the second location (Paragraph 0148; devices to broadcast their GPS, accelerometer, and ambient audio-based information, for other devices to receive) and a time interval during which the first ambient signal level for the second location is unique at the second location (Paragraph 0003; computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc.), and wherein the wireless message is broadcast using the destination address (Paragraph 0148; devices to broadcast their GPS, accelerometer, and ambient audio-based information, for other devices to receive).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of .

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos in view of Rodriguez and Iino, as applied in the claims above, further in view of Cheng et al. (US 2015/0269624 A1), hereinafter Cheng.

Regarding claim 11, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  
The combination of Papakipos/Rodriguez/Iino may not specifically teach sending an acknowledgement message to an address associated with the broadcast wireless message, wherein the acknowledgement message is indicative of at least one of: receipt by the mobile device of the broadcast wireless message, confirmation by the mobile device that the first ambient signal data was a match to the second ambient signal data, or confirmation that the message indicative of the message content was presented to the user of the mobile device.  In an analogous art, Cheng teaches sending an acknowledgement message to an address associated with the broadcast wireless message (Figure 6 and Paragraph 0120; when there is connectivity, send records of the logged user interactions to the offer distribution system), wherein the acknowledgement message is indicative of at least one of: receipt by the mobile device of the broadcast wireless message, confirmation by the mobile device that the first ambient signal data was a match to the second ambient signal data, or confirmation that the message indicative of the message content was presented to the user of the mobile device (Figure 6 and Paragraph 0117; log user interactions with an offer, as indicated by block 124. In some cases, the log may be maintained in memory of the client device and held until wireless connectivity returns and the information can be sent to the offer distribution system. Some embodiments may log records of a user being notified of an offer, a user requesting offers, a user being presented with displays of an offer, and a user requesting a display of an offer that includes a redemption code, such as a barcode or a text code that can be scanned or typed into a point-of-sale terminal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos/Rodriguez/Iino and Cheng because electronically distribute coupons and other offers and, more specifically, to caching geolocated offers related to geographic areas in which users are known to have low quality or no wireless connectivity prior to users entering those areas (Cheng, Paragraph 0003).

Regarding claim 18, the combination of Papakipos/Rodriguez/Iino teaches all of the limitations of claim 1, as described above.  
The combination of Papakipos/Rodriguez/Iino may not specifically teach transmitting, from the mobile device, wireless message receipt data corresponding to the broadcast wireless message, wherein the wireless message receipt data is indicative of at least one of: the message content of the broadcast wireless message, the message indicative of the message content, the first ambient signal data, the second ambient signal data, the comparison of the first ambient signal data and the second ambient signal data, or the determination of whether to present the message indicative of the message content.  In an analogous art, Cheng teaches transmitting, from the mobile device, wireless message receipt data corresponding to the wireless message (Figure 6 and Paragraph 0120; when there is connectivity, send records of the logged user interactions to the offer distribution system), wherein the wireless message receipt data is indicative of at least one of: the message content of the wireless message, the message indicative of the message content, the first ambient signal data, the second ambient signal data, the comparison of the first ambient signal data and the second ambient signal data, or the determination of whether to present the message indicative of the message content (Figure 6 and Paragraph 0117; log user interactions with an offer, as indicated by block 124. In some cases, the log may be maintained in memory of the client device and held until wireless connectivity returns and the information can be sent to the offer distribution system. Some embodiments may log records of a user being notified of an offer, a user requesting offers, a user being presented with displays of an offer, and a user requesting a display of an offer that includes a redemption code, such as a barcode or a text code that can be scanned or typed into a point-of-sale terminal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos/Rodriguez/Iino and Cheng because electronically distribute coupons and other offers and, more specifically, to caching geolocated offers related to geographic areas in which users are known to have low quality or no wireless connectivity prior to users entering those areas (Cheng, Paragraph 0003).

Claims 20, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos in view of Rodriguez and Iino, further in view of Oh et al. (WO 2016/160376 A1), hereinafter Oh. 

Regarding claim 20, claim 20 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Papakipos teaches sending a wireless message to at least a mobile device at the first location in range of the second location (Figure 3 and Paragraphs 0026 and 0030; a location recommendation process hosted by one or more computing devices of the social-networking system; a first user's mobile device may receive from a remote data store a set of locations and corresponding social contacts, places or advertisement at the user's current location.  The location recommendation process may access location database 104 for a list of locations within a pre-determined distance (e.g., two miles) from the first user's current location; thus the message [such as the advertisement] corresponds to a second location).
In addition, Rodriguez teaches determining a first ambient signal level for a second location based at least in part on previously surveyed ambient signal corresponding to the second location (Paragraph 0003; computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 
The combination of Papakipos/Rodriguez/Iino may not specifically teach identifying a shape indicative of a user at a first location using video camera data.  In an analogous art, Oh teaches identifying a shape indicative of a user at a first location using video camera data (Paragraph 0176; before localization of customer mobile nodes in a store, the reference positions of installed beacon devices are found. The localization server obtains CCTV-images taken at the time specified in the received timestamps. If the matched employees carrying the identified mobile nodes appear in any CCTV images, the server estimates locations of the employee's mobile on the store's floorplan at each designated time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos/Rodriguez/Iino and Oh because it would be feasible to construct an identifiable fingerprint for logical localization.

Regarding claim 21, the combination of Papakipos/Rodriguez/Iino/Oh teaches all of the limitations of claim 20, as described above.  Further, Rodriguez teaches wherein the first ambient signal level serves as a destination address for the wireless broadcast message (Paragraph 0148; devices to broadcast their GPS, accelerometer, and ambient audio-based information, for other devices to receive).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos and Rodriguez because it 

Regarding claim 23, the combination of Papakipos/Rodriguez/Iino/Oh teaches all of the limitations of claim 20, as described above. 
The combination of Papakipos/Rodriguez/Iino may not specifically teach receiving camera data from a video camera; analyzing the camera data to detect a blob representative of the user; and localizing the blob at the first location.  In an analogous art, Oh teaches receiving camera data from a video camera; analyzing the camera data to detect a blob representative of the user; and localizing the blob at the first location (Paragraph 0176; before localization of customer mobile nodes in a store, the reference positions of installed beacon devices are found. The localization server obtains CCTV-images taken at the time specified in the received timestamps. If the matched employees carrying the identified mobile nodes appear in any CCTV images, the server estimates locations of the employee's mobile on the store's floorplan at each designated time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Papakipos/Rodriguez/Iino and Oh because it would be feasible to construct an identifiable fingerprint for logical localization.

Regarding claim 24, the combination of Papakipos/Rodriguez/Iino/Oh teaches all of the limitations of claim 20, as described above.  Further, Papakipos teaches determining the message content of the broadcast wireless message based at least in part on the second location (Figure 3 and Paragraph 0026; the location recommendation process may access location database 104 for a list of locations within a pre-determined distance (e.g., two miles) from the first user's current location; thus the message [such as the advertisement] corresponds to a second location).

Regarding claim 25, the combination of Papakipos/Rodriguez/Iino/Oh teaches all of the limitations of claim 20, as described above.  Further, Rodriguez teaches determining a location of a second user at third location; obtaining previously surveyed ambient signal data for the third location (Paragraph 0003; computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc.); and determining the first ambient signal level for the second location based on a difference between the previously surveyed ambient signal data for the second location and the previously surveyed ambient signal data for the third location (Paragraphs 0155 and 0175; detailed types of context are only a few of the many that might be used. One particular type of context involves historical information, e.g., stored in a smartphone memory. Common history that is experienced and recorded by two devices is a rich source of challenge/response data.  Each smartphone may buffer recent ambient audio sampled by its microphone, and store it in association with corresponding timestamp data (from the cell phone network-synchronized smartphone clock). The first smartphone may challenge the second smartphone to identify the highest-amplitude frequency .

Allowable Subject Matter
Claims 22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record, Papakipos, Rodriguez, Iino, Cheng and Oh, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose wherein sending the broadcast wireless message comprises: broadcasting the broadcast wireless message using a destination address of a mobile device of the user, the destination address comprising the first ambient signal level for the second location and a time interval during which the first ambient signal level for the second location is unique at the second location, and wherein the broadcast wireless message comprises the destination address.  These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s dependent claims 2 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647